                               UNITED STATES DISTRICT COURT
                               EASTERN DISTRICT OF TENNESSEE
                                       AT KNOXVILLE

UNITED STATES OF AMERICA,                            )
                                                     )
                        Plaintiff,                   )
                                                     )
v.                                                   )              No. 3:18-CR-005-KAC-HBG
                                                     )
WALTER JOHNSON,                                      )
                                                     )
                        Defendant.                   )

                                     MEMORANDUM AND ORDER

        All pretrial motions in this case have been referred to the undersigned pursuant to 28 U.S.C.

§ 636(b) for disposition or report and recommendation regarding disposition by the District Court

as may be appropriate. Now before the Court is Defendant’s pro se Motion for Substitution of

Counsel [Doc. 24], filed on February 1, 2021.            The parties appeared before the Court via

videoconference for a motion hearing on February 17, 2021. Assistant United States Attorney Alan

Kirk represented the Government. Assistant Federal Defender Benjamin Sharp and the Federal

Defender Services of Eastern Tennessee (“FDSET”) appeared on behalf of Defendant, who was also

present. Attorney Donny Young was also present.

        In his Motion for Substitution of Counsel [Doc. 24], Defendant requests new counsel due to

a breakdown of communication and provides his opinion that the attorney-client relationship is

irretrievably broken. During the motion hearing, Assistant Federal Defender Sharp detailed that it

was his opinion that the attorney-client relationship was irretrievably broken. The Government

stated that it did not object to the pending motion.

        Based upon the representations of Assistant Federal Defender Sharp and Defendant during

the hearing, the Court finds that the trust necessary for the attorney-client relationship is irretrievably

broken and the ability to communicate is significantly eroded. Accordingly, the Court finds that



Case 3:18-cr-00005-KAC-HBG Document 27 Filed 02/17/21 Page 1 of 2 PageID #: 81
good cause exists to grant the request for substitution of counsel. See Wilson v. Mintzes, 761 F.2d

275, 280 (6th Cir. 1985) (holding that a defendant seeking to substitute counsel must show good

cause).

          Therefore, Defendant’s Motion for Substitution of Counsel [Doc. 24] is GRANTED, and

Assistant Federal Defender Sharp and the FDSET are RELIEVED as counsel of record for

Defendant. At the end of the hearing, Attorney Young agreed to accept representation of the

Defendant if the present motion was granted. The Court therefore and hereby SUBSTITUTES and

APPOINTS Attorney Young under the Criminal Justice Act, 18 U.S.C. § 3006A, as counsel of

record for Defendant. Assistant Federal Defender Sharp and the FDSET are DIRECTED to turn

over all discovery and the Defendant’s file to Attorney Young. Additionally, the parties are

DIRECTED to contact District Judge Crytzer’s Chambers to reschedule Defendant’s revocation

hearing.

          Accordingly, it is ORDERED:

                (1) Defendant’s Motion for Substitution of Counsel [Doc. 24] is
                GRANTED;

                (2) Assistant Federal Defender Sharp and the FDSET are
                RELIEVED of further representation of Defendant and are
                DIRECTED to provide new defense counsel with the discovery and
                information from Defendant’s file as soon as possible; and

                (3) Attorney Donny Young is SUBSTITUTED and APPOINTED
                as counsel of record for the Defendant pursuant to the CJA, and the
                parties are DIRECTED to contact District Judge Crytzer’s Chambers
                to reschedule the revocation hearing.

          IT IS SO ORDERED

                                             ENTER:


                                             United States Magistrate Judge


                                                2

Case 3:18-cr-00005-KAC-HBG Document 27 Filed 02/17/21 Page 2 of 2 PageID #: 82
